ORDER
PER CURIAM.
Walter J. Tyndal (hereinafter, “Mov-ant”) appeals from the trial court’s judgment denying his Rule 29.15 post-conviction motion without an evidentiary hearing. Movant was convicted of one count of possessing a prohibited article in a correctional facility pursuant to Section 217.360.1 RSMo (2000). Movant was sentenced to serve fifteen years imprisonment. This Court affirmed Mov-ant’s conviction. State v. Tyndal, 131 S.W.3d 862 (Mo.App. E.D.2004).
Movant raises two points on appeal. Movant argues the motion court clearly erred in denying his allegations of ineffective assistance of counsel without an evi-dentiary hearing in that his trial counsel: (1) failed to investigate and call witnesses that would support Movant’s claim of innocence; and (2) failed to effectively impeach the correctional officer who testified against Movant with contradictions contained in the officer’s report.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion’s court decision was not clearly erroneous. White v. State, 939 S.W.2d 887, 904 (Mo. banc 1997); Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The *918judgment is affirmed pursuant to Rule 84.16(b).